Case 2:18-cr-00515-MCA Docume Filed 12/01/20 Page 1 of 33 PagelD: 250

/ @ REM KATCHER
LAW GROUP»:

December 1, 2020
VIA ECF AND EMAIL
Hon. Madeline Cox Arleo
United States District Judge
United States District Court
M.L.K. Jr. Federal Building & Courthouse
50 Walnut Street
Newark, NJ 07102
Re: United States v. Gary Basralian
Docket No. 18 CR 515 (MCA)
Our File No. 21248
Dear Judge Arleo:
Gary Basralian moves this Court to order compassionate release under the
First Step Act and 18 U.S.C. § 3582(c)(1)(A} on the grounds that his age, serious
medical conditions, and inability to protect himself against the potentially fatal
consequences of infection from COVID-19 warrant such relief. As we enter the
next surge in the virus, with more than 1 million new cases in the United States

every week, the medical catastrophe of the pandemic is upon us, especiaily in

prisons, and constitutes extraordinary and compelling circumstances upon which

to grant relief.

 

25 East Salem Street, Suite 400 Hackensack, New Jersey 07601
www.RemLawGroup.com * 201.486.1234 © fax 201.488.3100
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 2 of 33 PagelID: 251

infected inmates and staff out of all correctional facilities in the Northeast or Mid-
Atlantic region, only behind two New Jersey state facilities. (Notably, per the New
York Times, FCI Fort Dix has 441 positive cases, substantially higher than the ~250
claimed by the BOP). The Honorable Berle M. Schiller, U.S.D.J, Eastern District of
Pennsylvania, acknowledged that there is a lack of testing at Fort Dix such that the
reported results do not accurately reflect the current situation.’

These skyrocketing numbers demonstrate an out-of-control! health risk to
the inmates. Several courts have concluded that “the threat of COVID-19 to those
in prison...constitutes an extraordinary and compelling reason for compassionate
release. ” United States v. Pacheco, No. 12-CR-408 (JMF) (S.D.N.Y., 7/29/20).

Lawmakers have demanded answers from the BOP, but that has not
changed the problem within the prison.’ In response, judges around our district
and others whose defendants have been sent to FCI Fort Dix, have intervened to
protect the health of the incarcerated where the BOP is clearly unable to do so.
The following list of some of the recent grants of compassionate release or
temporary furlough show how judges have used this authority.

e US. v. MeCaila, 2020 WL 3604120 (D.NJ., July 2,

2020)(granting compassionate release to Fort Dix inmate with

chronic asthma, high blood pressure, obesity, and chronic

renal disease);
United States v. Rodriguez, 00-Cr.-762 (JSR)(S.D.N.Y., Sept. 30,
2020)(granting resentencing to 30 years down from life-

 

® https:/Avww.nytimes.com/interactive/2020/us/coronavirus-us-cases.html

7 United States v. Erie Sijohn Brown, 2:13-cr-00176-BMS (EDPa, September 29, 2020}.
®https:/Awww.bakersfield.com/ap/national/covid-outbreak-infecting-hundreds-at-fort-dix-is-
escalating-crisis-nj-senators-warn/article_8efd91a5-cd07-5a2b-ba7c-8707415de3f4.html; See also
https://gothamist.com/news/240-prisoners-sick-with-covid-inside-fort-dix-prison,

3
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 3 of 33 PagelD: 252

without-parole to Fort Dix inmate convicted of torture and
murder-for-hire of a government informant in furtherance of
narcotics conspiracy; inmate had no infractions in 20 years of
imprisonment)

US. v. Robinson, 2020 WEL 4041436 (E.D.Va. July 17,
2020)(granting compassionate release to Fort Dix inmate with
high blood pressure);

U.S. v. Hayes, 2020 WL 4001903 (E.D. Mich. July 15, 2020)
(granting compassionate release to Fort Dix inmate with
obesity, asthma, sleep apnea);

U.S. v. Amaro, 2020 WL 3975486 (S.D.N.Y., July 14, 2020)
(granting compassionate release to Fort Dix inmate with
medical and mental health conditions);

U.S. v. Hernandez, 2020 WL 38993513 (S.D.N.Y., July 10, 2020)
(granting compassionate release to Fort Dix inmate with
obesity, COPD, and diabetes);

US. v. Browne, 2020 WL 3618689 (D. Mass., July 2, 2020)
(granting compassionate release to Fort Dix inmate with
obesity, hypertension, asthma, hyperlipidemia, diabetes, and
pancreatitis);

U.S. v. Debartolo, 2020 WL 3105032 (D.RI., June 11, 2020)
(granting compassionate release to Fort Dix inmate with
chronic kidney disease, and hypertension);

U.S. v. Anderson, 2020 WL 2849483 (S.D.N.Y., June 2, 2020)
(granting compassionate release to Fort Dix inmate with
obesity);

US. v. Smith, Crim No. 15-44 (W.D. Pa., June 26, 2020)
(granting compassionate release to Fort Dix inmate with
sarcoidosis);

US. v. Woodward, Crim No. 12-105(RAJ)(E.D.Va. June 26,
2020) (granting compassionate release for Fort Dix inmate with
obesity, heart disease, and diabetes);

U.S. v. Al-Jumail, Crim No, 12-20272(DOH) (E.D. Mich, 5/12/20)
(granting compassionate release to Fort Dix inmate with heart
disease, diabetes, and retinal disease);

United States v. Pena, 2020 WL 2301199 (S.D.N.Y., May 8,
2020) (granting compassionate release to Fort Dix inmate with
high blood pressure};

United States v. Williams, 2020 WL 1974372 at *4 (D. Conn.
Apr. 24, 2020) (granting compassionate release to Fort Dix
inmate with diabetes and high blood pressure);

United States v. Logan, No. 1:12-CR-308, Dkt. No. 179 (N.D.NLY.,
Apr. 22, 2020) (granting compassionate release to Fort Dix

le

ie

4
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 4 of 33 PagelD: 253

INTRODUCTION

COVID-19 has taken a dramatic turn for the worse in the United States and
worldwide. As of November 23, 2020, there are over 12 million cases of
Coronavirus, up nearly 10% in the last week alone, and 250,000 deaths just in the
United States.’ Worldwide there are over 58 million cases and 1.3 million deaths.”

Nationwide, the Bureau of Prisons is reporting that to date 3,891 federal
inmates and 1,264 staff members have tested positive (up from 2,455 inmates and
981 staff members just 12 days ago, a 58% and 28% increase, respectively).? These
numbers demonstrate that, despite the efforts of the BOP, the surge in infections
inside prison walls greatly exceeds the surge in society. The numbers at FCi Fort
Dix, where Mr. Basralian is housed, have grown astronomically since mid-
September. According to the BOP website, on September 21, 2020, there were no
COVID positive staff or inmates. On September 24, there was 1 case; September
29 - 2 cases; October 12 - 5 cases; October 14 - 9 cases; October 19 — 9 inmates
and 2 staff; October 26 — 17 inmates and 6 staff; October 27 —- 32 inmates and 8
staff; October 28 - 57 inmates and 8 staff; October 20 - 165 inmates and 8 staff;
November 11 — 229 inmates and 12 staff; and November 23 - 246 inmates and 18
staff {an increase over the October 26 numbers of 1,447% and 300%,

respectively).2 As of today, FCI Fort Dix has the third highest concentration of

' The New York Times, nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
? te.

3 www.bop.gov/coronavirus

4 tof.

* Idd.

 
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 5 of 33 PagelD: 254

inmate with diabetes, hypertension, hypercholesterolemia, and
coronary artery disease);

United States v. Dorian Avery, No 1:14-CR-810 (JMF) (S.D.N.Y.,
Nov. 16, 2020} (granting compassionate release to Fort Dix
inmate with severe obesity).

Mr. Basralian has seen first-hand the BOP’s inaccurate reporting of the
numbers. He observed that men are moved to different parts of the facility in
order to reduce the publicly reported numbers, and some areas of the facility are
not even being tested.? Corrections officers and medical staff work in various units
in the facility throughout their workday leading to cross-contamination."° Further,
the BOP did not institute a facemask policy until August 27, 2020 and that policy is
not strictly followed."' To add salt to the wound, inmates from the virus-infested
Elkton, Ohio facility were transferred to Fort Dix.’? Although the BOP denies that
the drastic increase in COVID-positive inmates relates to this transfer of prisoners,
the numbers and the timeframe do not lie. Beginning on September 28, 298
inmates from Elkton were transferred to Fort Dix. On October 9, few positive
cases were reported at the facility.’* As of November 4, 218 out of 231 inmates in

one building had tested positive."* Notwithstanding the BOP’s outright denial of

 

® See October 4, 2020 email by Gary Basralian, attached hereto as Exhibit A; and September 23,
2020 email by Gary Basralian, attached hereto as Exhibit B.

19 See November 9, 2020 email by Gary Basralian, attached hereto as Exhibit C.

"LS. v. Brown, supra.

12 Joe Atmonavage, There is ‘no evidence’ that transferring sick inmates to N.J. prison led to
COVID-19 outbreak, official says, NJ.com, Nov. 11, 2020, https:/Awww.nj.com/news/2020/1 1/there-
is-no-evidence-that-transferring-sick-inmates-to-nj-prison-led-to-covid-19-outbreak-official-

says. html,

13 fat.

14 ja.

16 ld.
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 6 of 33 PagelID: 255

the connection, the increase in the numbers of the infected can only be sourced to
the staff (approximately 500) and the newly introduced inmates. Since there is no
regular testing of staff or inmates (beyond the occasional temperature check),
there is no barrier between the staff who enter the facility every day, move freely
between all areas of the prison interacting with all the staff and inmates, and then
leave the facility every day to move freely and interact with their whole
community, only to repeat the process every day. Among the newly infected at
FCI Fort Dix are inmates in the Special Housing Unit. These inmates are isolated
from each other and have no contact with anyone other than their prison guards,
and yet they are showing a recent surge in infections, demonstrating that the
guards are the source of infection."®

The unique environment of the prison system leaves inmates as sitting-
ducks waiting for the virus to spread to them and Fort Dix and the BOP without
sufficient means to combat the pandemic.” The extreme outbreak of COVID-19
and the BOP’s inability to deal with it has drawn the attention of members of
Congress. A November 9, 2020 letter to BOP Director Carvajal demanded answers
to why the spread of COVID has gone unchecked at Fort Dix."

The conditions at Fort Dix have led to deplorable conditions and treatment

of inmates. Judge Schiller noted that the “BOP has severely limited the

 

'Shttps://www.burlingtoncountytimes.com/story/news/2020/1 1/19/tci-fort-dix-officials-deny-covid-
outbreak-began-inmate-transfers/6344172002/
See United States v. Rodriguez, Crim A. NO. 03-271, 2020 WL 162331, at *1, 8-9 (E.D. Pa. Apr. 1,
2020)(“Prisons are tinderboxes for infectious disease.”).
18 Letter from Robert Menendez, U.S. Senator, Cory A. Booker, U.S. Senator, Frank Pallone, Jr.,
Member of Congress, et al., to Mr. Michael Carvajal, Director, Federal Bureau of Prisons,
November 9, 2020, attached hereto as Exhibit D.

6
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 7 of 33 PagelD: 256

movement of inmates and detainees and requires that all inmates in every BOP
institution be secured in their assigned cells/quarters, in order to stop any spread
of the disease.”’** Men are being warehoused, according to Mr. Basralian.”°
Inmates are restricted to three (3) hours of outdoor recreation per week; there was
an outbreak of Legionnaires disease; and aside from GED courses there are no
services being provided to the inmates, such as religious, medical, psychiatric,
work, or vocational.2’ Mice are sleeping in inmates’ shoes; on cold evenings
inmates sleep in multiple layers of clothing which they then have to wear
throughout the day; food is served in Styrofoam boxes and must be eaten in the
bunk area since the dining facilities are closed; food debris in the bunk areas is
bringing in rodents and insects; and urinals are not working and are backed up
and in need of repair for weeks.” “‘It is filthy, people are ill, everyone is
depressed, everyone looks like death,’ one inmate said. ‘They are not giving us
any medicine or treatments, and we were told that they were just going to ‘let this
ride out, like they do on the street’ by the staff here.’"*

As this Court is very much aware since sentencing Mr. Basralian more than
a year ago, he suffers from a host of medical conditions which places him at high
risk of becoming severely ill or dying from the virus. Pursuant to the Pre-Sentence

Report, Mr. Basralian suffers from the high blood pressure and high cholesterol

 

8 US. v. Brown, supra.

20 See October 2, 2020 email from Mr. Basralian, attached hereto as Exhibit E.

21 ic.

22 See September 20, 2020 email from Mr. Basralian, attached hereto as Exhibit F.

23 Kegan Hamilton, “Federal Prisons Keep Turning [nto COVID Nightmares: ‘Everyone Looks Like

Death'”, Vice.com, Nov. 12, 2020.
7
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 8 of 33 PagelD: 257

(diagnosed 1999); heart disease; angina, hypertension, pulmonary arterial
hypertension, and major depressive disorder.** These ailmenis are also delineated
in Mr. Basralian’s medical records kept by the BOP.”

The top COVID-19 comorbidities listed in New York by the NY Times on
April 16 include hypertension, diabetes, high cholesterol, and coronary artery
disease — of which Mr. Basralian suffers from three.”° Mr. Basralian’s cardiologist,
Dr. William Lyons, notes “Mr. Gary Basralian is at high risk of a grave outcome
from a Covid-19 infection. As per the [Center for Disease Control guidelines], his
risk of death is increased by his age (greater than 65) and coronary artery bypass
surgery with 3 bypasses and aortic valve replacement in April, 2015. His cardiac
condition will require life-long access to quality medical care, cardiac medication
and cardiac testing. ”?’

Studies have conclusively demonstrated that individuals with multiple
comorbid conditions — such as Mr. Basralian ~ fare much worse than the average
individual who may become infected. The CDC has specifically identified the
population most at risk of death from the disease to include adulis 65 years or
older and anyone with chronic medical conditions, such as long disease, heart

disease, and diabetes.

 

24 PSR §83-87.

25 BOP medical records, attached hereto as Exhibit G.

76 Danny Hakim, Asthrna is Absent Among Top COVID-19 Risk Factors, Early Data Shows, NY
Times (April 20, 2020) https:/Awww.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html.

77 Letter of Dr. William Lyons, dated April 21, 2020, attached hereto as Exhibit H.

78 See. “People Who Are At Higher Risk,” CDC (March 26, 2020),
hitps:/Awww.cde.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html.

8
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 9 of 33 PagelID: 258

To further complicate issues, Mr. Basralian was scheduled to have an
echocardiogram to monitor his heart condition. The Fort Dix staff promised him
an examination with the camp cardiologist but that has not occurred in more than
a year of incarceration.” Mr. Basralian has requested both in writing and verbally
to see a cardiologist several times since February 27, 2020 but those requests
have been ignored or denied.* He also visits the infirmary on a regular basis to
have his blood pressure checked and is turned away.*' Due to his infirmities, Mr.
Basralian requires blood work, blood pressure checks, and examinations with a
cardiologist.*? To date, the cardiologist has not visited the facility nor have video
conferences been held with patients.

It is important to note that Mr. Basralian is the oldest inmate in the Fort Dix
camp, and just one of 3 remaining inmates who are older than 70, all of whom
have medical conditions that leave them highly susceptible to severe
consequences from contracting COVID-19." This is through no fault of Mr.
Basralian, as he has had no infractions with the BOP, has demonstrated that he
has a safe and stable place to live if released, and has complied with all the
required regulations to obtain his release. Al! the other elderly inmates have been

released, either by the BOP or courts hearing compassionate release motions.

28 See October 22, 2020 email by Gary Basralian, attached hereto as Exhibit I.
80 fo, See also November 12, 2020 email, attached hereto as Exhibit J.
31 See November 24, 2020 letter of Dr. Lyons, Cardiologist, attached hereto as Exhibit K.

32 id.
33 See November 5, 2020 email by Gary Basralian, attached hereto as Exhibit L.

9
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 10 of 33 PagelD: 259

At Mr. Basralian’s sentencing hearing, his medical conditions were brought to the
attention of the court and are memorialized in his PSR. Mr. Basralian and his
family were assured that proper medical care would be provided such that his
sentence would not become a death sentence. In fashioning the Court’s sentence,
Your Honor considered Mr. Basralian’s age and medical conditions by opining
that a shorter sentence than requested by the Government would enable
Mr. Basralian to return to the community and begin working to pay off the
restitution.* To date, the BOP has failed to provide medical care to address
Mr. Basralian’s medical needs and it appears that there is no intention of doing so.
Further, Mr. Basralian tested positive for COVID in May 2020 and luckily was
asymptomatic. However, this test result has not been corroborated by an
antibodies test or a second test, and so there is nothing to rule out a “false
positive.”.,

Doctors studying the virus and its side effects have observed that COVID-19
can damage the heart by inflaming the tissues that surround the heart thus
weakening the heart muscle — eventually leading to heart failure.> Due to Mr.
Basralian’s pre-existing heart condition, such a probability without proper medical
treatment is a recipe for certain death. Moreover, a prior infection of COVID does

not prevent him from being reinfected and subject to suffering severe

 

34 See Transcript of Sentencing at 54, attached hereto as Exhibit M.

3°) When COVID-19 Becomes a Chronic ifiness, economist.com, August 22, 2020,
https:/Avww.economist.com/science-and-technology/2020/08/22/when-covid-19-becomes-a-
chronic-illness.

10
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 11 of 33 PagelD: 260

consequences.** According to the CDC it is not yet known whether survivors of
COVID-19 will emerge with immune protection.” The World Health Organization
concurs in a statement cautioning against the use of “immunity passports”:
Some governments have suggested that the detection of antibodies to the
SARS-CoV-2, the virus that causes COVID-19, could serve as the basis for an
‘immunity passport’ or ‘risk-free certificate’ that would enable individuals to
travel or to return to work assuming that they are protected against re-
infection. There is currently no evidence that people who have recovered
from COVID-19 and have antibodies are protected from a second infection.®
The evidence of an ongoing risk of reinfection extends beyond academic
research. Thirteen of the USS Theodore Roosevelt sailors who had contracted the
virus, survived, and recovered, have now tested positive a second time.** The CDC
cautions that “[t]he immune response, including duration of immunity, to SARS-
CoV-2 infection is not yet understood. Patients with MERS-CoV are unlikely to be
re-infected shortly after they recover, but it is not yet known whether similar
immune protection will be observed for patients with COVID-19."*° This is

particularly true for those who had only a mild version of the illness. In early

testing, not all individuals infected with COVID-19 developed antibodies. In

 

36 Sylar Jeremias, First Case of COVID-19 Reinfection Detected in the U.S., The American Journal of
Managed Care, October 12, 2020, https://www.ajmc.com/view/sfirst-case-of-covid-19-reinfection-
detected-in-the-us.

*httpsy//www.cdc.gov/coronavirus/2019-ncow/hep/faqg.html.

8h itps://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-of-

covid-19. (emphasis added).
Shttps:/Avww.npr.org/sections/coronavirus-live-updates/2020/05/1 6/85737 9338/5-uss-roosevelt-

sailors-test-positive-for-covid-19-again.
40 Clinical Questions about COVID-19: Questions and Answers, CDC, available at https:/Awww

.cde.gov/coronavirus/2019-ncovw/hep/fag.html.
11
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 12 of 33 PagelD: 261

particular, mild cases of COVID-19 can resoive before significant and enduring
levels of antibodies are found. ”

It is unknown when this pandemic will subside. However, it is known that a
vaccine is thankfully on the horizon.” There may be a temptation to delay
compassionate release in hopes that Mr. Basralian will live until he can be
vaccinated. It remains unclear whether the vaccines will be widely available
before Spring, 2021, or when they will be provided to inmates in sufficient
numbers to achieve herd immunity. To delay action at this point in the hope that
something will dramatically change for the positive, despite all the objective
evidence, is dangerous to Mr. Basralian. Since the evidence is that this pandemic
is turning for the worse, delay could be fatal.

PROCEDURAL AND FACTUAL BACKGROUND
A. Mr. Basralian’s Criminal Conviction

On August 29, 2018, Mr. Basralian pled guilty to violations of 18 U.S.C.
§1343 (wire fraud) and 15 U.S.C. §80b-6 and 80b-17 (investment advisor fraud).*
On September 6, 2019, this Court sentenced Mr. Basralian to seventy months

imprisonment. On November 18, 2019, Mr. Basralian self-surrendered to FCI Fort

Dix where he remains to date.

“| Robert D. Kirkcaldy, et al., COV/D-19 and Postinfection tmmunity, JAMA (May 11, 2020),
https://jamanetwork.com/journals/jama/fultarticle/2766097.
“2https:/Avww.nytimes.com/live/2020/1 1/23/world/covid-19-coronavirus ?type=styIn-live-
updates&label=virus&index=1 &action=click&module=Spotlight&pgtype=Homepage
43 See Judgment of Conviction, attached hereto as Exhibit N.

12
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 13 of 33 PagelD: 262

Mr. Basralian has served one year of his sentence. With the good conduct
credit he receives for each year he serves, he would then be eligible for release
after serving approximately 85% of the seventy months, or 59.5 months.
Mr. Basralian has already served 12 months which reduces his remaining
sentence to 47.5 months. Pursuant to the Cares Act, Mr. Basralian would be
eligible for home confinement after he serves 50% of his sentence after good
conduct credit is applied, which would be 29.75 months. Since he has already
served 12 months of his sentence, he would be eligible for home confinement in
17.75 months, assuming all good time credits. Thus, if Mr. Basralian’s application
for compassionate relief were granted, it would merely allow him to be sentenced
to time served with supervised release one and a half years earlier than he would
be otherwise eligible. In other words, his supervised release would be increased
by a mere one and a half years.

Mr. Basralian submitted requested compassionate release due to his age
and medical conditions on March 28, 2020.4 That application was denied by BOP
on April 26, 2020. On June 8, 2020, this Court denied defendant’s appeal! of that
denial without prejudice.

On June 20, 2020, Mr. Basralian re-filed his application for compassionate

relief. On June 25, 2020, the BOP denied Mr. Basralian’s application.” Having

“4 See March 28, 2020 F-8 form, attached hereto as Exhibit O.
45 See April 26, 2020, BOP denial, attached hereto as Exhibit P. (Requested from BOP, still pending).
45 See Order, dated June 8, 2020, attached hereto as Exhibit Q.
4? See June 25, 2020, BOP denial, attached hereto as Exhibit R.
13
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 14 of 33 PagelD: 263

exhausted his administrative remedies, Mr. Basralian now appeals the denial of
his petition for compassionate relief pursuant to 18 U.S.C. 83582(c)(1)(A).
B. Mr. Basralian‘s Underlying Medical Conditions Make Him Particularly

Susceptible to COVID-19 Complications.

Mr. Basralian is 73-year-old and suffers from several underlying medical
conditions that make him “high-risk” for developing serious symptoms,
hospitalization, and death should he contract COVID-19. As previously stated,
Mr. Basralian suffers from high blood pressure and high cholesterol. These
conditions resulted in surgery in February 2015 to implant stents to improve blood
circulation. He also suffers from heart disease such that he underwent an aortic
valve replacement and triple by-pass surgery in April 2015.

Mr. Basralian is not receiving the medical attention he needs to address his
conditions. Mr. Basralian is required to take several medications, including, but
not limited to, atorvastatin for cholesterol; metoprolol tartrate to regulate heart
rate and treat angina, hypertension and heart disease; sildenafil citrate for
pulmonary arterial hypertension; and Wellbutrin Sr. for major depressive
disorder.

At FCI Fort Dix, Mr. Basralian does not have access to all his required
medications. He was able to self-surrender with his filled prescription of
Wellbutrin; however, the prison medical staff would not refill it. Instead, they
offered an alternative medication, but they could not definitively advise if it would
affect his heart condition or counteract with his other medication. The staff will

14
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 15 of 33 PagelD: 264

not provide him with sildenafil citrate. He still takes atorvastatin, but the dosage
was increased by his private cardiologist from 40 to 80 mg daily. He is also taking
metoprolol, 25 mg twice daily, as well as vitamin supplements and aspirin.®

Mr. Basralian must take 800 mg of Amoxicillin before dental treatments to
protect his new heart valve from potential infection, but the medical staff refused
to prescribe this for recent dental treatment. Mr. Basralian was forced to contact
his cardiologist who then issued the prescription. Since then, BOP has not
provided appropriate dental treatment. Mr. Basralian has twice requested to see a
dentist due to a lost cap and the exposed root canal which causes substantial
pain, but those requests have gone unanswered.”

Because Mr. Basralian has coronary artery disease and hypertension, all co-
morbidities for COVID-19, and is unable to receive the necessary healthcare in Fort
Dix, Mr. Basralian is in life-threatening danger by any objective measure should
he contract COVID-19 a second time.

LEGAL ARGUMENT

18 U.S.C. §3582(c)(1)(A), as amended by the First Step Act, allows a
reduction of an inmate’s term of imprisonment if the court finds that: (1)
“extraordinary and compelling reasons” warrant such a reduction; (2) the
reduction would be “consistent with applicable policy statements issued by the
Sentencing Commission;” and (3) the applicable sentencing factors set forth

under 18 U.S.C, §3553(a) are met. See 18 U.S.C. § 3582(c)(1}{A). “Accordingly, to

 

“8 See November 12, 2020 email from Gary Basralian, attached hereto as Exhibit S.

49 id.
15
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 16 of 33 PagelD: 265

obtain relief under section 3582(c)(1)(A){i), [Mr. Basralian] must show that (1) he
has met the exhaustion requirement or the requirement is otherwise excused, (2)
‘extraordinary and compelling reasons’ warrant a reduction of his sentence, (3) he
Is not a danger to others or the community, and (4) a reduction is consistent with
the factors set forth in Section 3553(a).” See United States v. Lucas, No. 15-CR-
143, 2020 WL 2059735, at *2 (W.D.N.Y. Apr. 29, 2020).

Recently, the Court of Appeals for the Second Circuit held that the authority
of the district court to grant such a motion includes modification of the previously
imposed sentence to suit the circumstances of the incarceration and the
defendant, leaving to the discretion of the district court to determine the merit of
such motions. See United States v. Brooker, No. 19-3218, 2020 WL 5739712 (2d
Cir. Sept. 25, 2020) (“A district court could reduce but not eliminate a defendant’s
prison sentence, or end the term of imprisonment but impose a significant term of
probation or supervised release in its place”).5° “The amendment of the
compassionate release statute by the FSA freed district courts to consider the full
slate of extraordinary and compelling reasons that an imprisoned person might
bring before them when seeking a sentence reduction.” United States v. Fisher, 83

Cr 150 (PAC}(S.D.N.Y., Oct. 9, 2020),quoting Brooker, at 7. (internal quotations

omitted).

50 In just 8 weeks, Brooker has been cited by another court more than 125 times when determining
a motion for compassionate release. https://casetext.com/case/united-states-v-brooker-6/how-
cited?utm_sourcesiterable&utm_medium=email&utm_campaign=prospecting-
emails&citingPage=1&sort=relevance.

16
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 17 of 33 PagelD: 266

Mr. Basralian satisfies each of these criteria, warranting a reduction in his
sentence to time served and his immediate release to home confinement added
as a special term of supervision.

1. MR. BASRALIAN HAS EXHAUSTED HIS ADMINISTRATIVE REMEDIES

Although the compassionate release statute previously permitted sentence
reductions only upon motion of the Director of the Bureau of Prisons (“BOP”),
Congress expanded the statute in the First Step Act of 2018. Pub. L. 115-391
§603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018). As amended, 18 U.S.C.
§ 3582(c)(1}(A) now permits courts to consider motions filed by the defendant so
long as “the defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or
after “the lapse of 30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier[.]”

On June 20, 2020, Mr. Basralian filed a petition for compassionate relief,
and that request was denied on June 25, 2020. Therefore, Mr. Basralian is deemed
to have exhausted his administrative remedies, and this Court may now review
the Motion to Reduce Sentence and for Compassionate Release pursuant to 18

U.S.C. $3582(c){1)(A).

2. MR. BASRALIAN MEETS THE “EXTRAORDINARY AND COMPELLING”
REASON STANDARD TO WARRANT A REDUCTION OF HIS SENTENCE
PURSUANT TO 18 U.S.C. SECTION 3582(c)(1)(A){i).

By enacting the First Step Act, “Congress has made the legislative
judgment to increase the use of compassionate release.” United States v. Ebbers,

17
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 18 of 33 PagelD: 267

432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020). Congress “delegated to the United
States Sentencing Commission the task of describing what should be considered
extraordinary and compelling reasons for sentence reduction.” Lucas, 2020 WL
2059735, at *3 (alterations and quotation marks omitted) (citing 28 U.S.C. 8994(t)).
In turn, the United States Sentencing Commission (the “Commission”)
promulgated Sentencing Guideline § 1B1.13. The Guideline provides examples of
“extraordinary and compelling reasons” only in its application notes. The
examples generally fall into four categories based on a defendant's (1) terminal
iNness; (2) debilitating physical or mental health condition; (3) advanced age and
deteriorating health in combination with the amount of time served; or, (4)
compelling family circumstances. U.S.S.G. § 1B1.13 emt. 1{A){C).

However, the Second Circuit’s recent decision in Brooker, supra, overrules
the idea that the Bureau of Prisons must first determine whether some
unenumerated circumstance qualifies as an extraordinary and compelling reason
for a sentence reduction. As the court held in Brooker, this policy statement
predates the passage of the First Step Act, Pub. L. No. 115-39L, 132 Stat. 5194
(2018) which modified the compassionate release provision by “free[ing] the
district courts to exercise their discretion in determining what are extraordinary
circumstances.” Brooker, 2020 WL 5739712, at 5. Indeed, the Court may make an
independent assessment of the reasons for release, though U.S.S.G. Section
1B1.13 may still be informative to a court. See United States v. Brown, 411 F.
Supp. 3d 446, 451 (S.D. lowa 2019) (“[I]f the [First Step Act] is to increase the use

18
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 19 of 33 PagelD: 268

of compassionate release, the most natural reading of the amended 835821 and
§994(t) is that the district court assumes the same discretion as the BOP Director
when it considers a compassionate release motion properly before it. Thus, the
Director’s prior interpretation of ‘extraordinary and compelling’ reasons is
informative, but not dispositive.”) {internal quotation marks and citations
omitted); see also United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at
*5-6 {(M.D.N.C. June 28, 2019) (“While the old policy statement provides helpful
guidance, it does not constrain the Court’s independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction under
§35821(1}(A)(i)”).

Here, Mr. Basralian’s advanced age, underlying medical conditions, and
unique susceptibility to contracting COVID-19 a second time, especially while
housed in a crowded facility with limited ability to take necessary self-protective
measures such as the ability to practice social distancing and wear personal
protective equipment (“PPE”), support a clear finding of “extraordinary and
compelling reasons” warranting Mr. Basralian’s immediate release.

Moreover, several courts have concluded that the COVID pandemic in and
of itself is an “extraordinary and compelling reason.”®’ While it might seem that
release of the defendant is not necessary at this point because the pandemic will

eventually subside, this is not correct. The pandemic, aside from posing a direct

 

51 See United States v. Avery, 14-CR-810 (JMF)(SDNY, 11/16/20); United States v. Naik, 18-CR-190-
WJM(DNJ, 10/21/20}: United States v. Mongelfi, 02-CR-307 (NGG}E.D.N.Y. Nov. 3, 2020; United
States v. Brown, CR 13-176-1, (E.D. Pa. Sept. 29, 2020); United States v. McNish, CR 10-524 (E.D. Pa.
Sept. 22, 2020

19
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 20 of 33 PagelD: 269

threat to Mr. Basralian’s health, has made Mr. Basralian’s incarceration harsher
and more punitive than it would otherwise have been. Federal prisons, as prime
candidates for the spread of the virus, (see United States v. Al-Kassar, 2020 WL
4813199, at 1 (S.D.N.Y., Aug 19, 2020}), have imposed onerous lockdowns and
restrictions that have made the incarceration of prisoners far harsher than normal.
For someone with Mr. Basralian’s health profile, the risks of suffering severe
health consequences if he submits to COVID-19, coupled with the severe
conditions imposed by the concomitant lockdowns and restrictions that are
necessary to ensure Mr. Basralian’s safety, mean that “the actual severity of his
sentence as a result of the COVID-19 outbreak exceeds what the court anticipated
at the time of sentencing.” United States v. Mei, No. TDC-18-0571, 2020 WL
2041674, at 3 (D. MD., Apr. 28, 2020). This second factor also weighs heavily in
favor of a finding of extraordinary and compelling circumstances.

A. The Devastating Impact of COVID-19 and the Ensuing Public Health

Crisis

On March 11, 2020, the World Health Organization officially classified the
new strain of coronavirus, which causes COVID-19, as a pandemic. The severity
of the coronavirus pandemic is reflected in the actions of local and national
leaders, who have taken drastic measures to prevent the spread of the disease. All
50 states and the national government have declared states of emergency. See

Proclamation on Declaring a National Emergency Concerning the Novel

20
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 21 of 33 PagelD: 270

Coronavirus Disease (COVID-19) Outbreak {Mar. 13, 2020).52 COVID-19 has
infected over 6,600,000 people across the United States, leading to at least
196,000 deaths.® As of September 17, 2020, COVID-19 resulted in 16,054 deaths in
New Jersey—the second highest number of deaths in the nation. COVID-19
continues to spread rapidly with no end in sight. Indeed, the Director of the
Centers for Disease and Control (“CDC”) recently warned that the United States
may be in for the “worst fall” ever seen from a public health perspective.™
COVID-19 is far from contained. As observed around the world, new cases can
spike and there can be a resurgence of rapidly spreading infections at any time,
which is expected to continue until a vaccine is widely available. In New Jersey,
the average of new daily cases has been increasing over the past several weeks.
COVID-19, and the dangers associated with contracting the virus, will continue to

persist for the foreseeable future.

B. Mr. Basralian is at a Higher Risk of Suffering Severe Complications
from Contracting COVID-19 While Incarcerated

Unsurprisingly, incarcerated individuals are at a higher risk, as compared to

the general population, of being exposed to and contracting COVID-19. The CDC

 

“https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/_(last accessed Sept. 17, 2020).
*3 Tracking The Pandemic: Are Coronavirus Cases Rising Or Falling In Your State? NPR (September
17, 2020) https:/Avww.npr.org/sections/health-shots/2020/03/1 6/8 16707 182/map-tracking-the-
spread-of-the-coronavirus-in-the-u-s (updating regularly).
® Coronavirus in Context: CDC Director Discusses Next Step in War Against COVID,
https:/Avww.webmd.com/coronavirus-in-context/video/robert-redfield {last accessed September
17, 2020).
6 Coronavirus Maps: How Severe Is Your State's Outbreak? https://www.npr.org/sections/health-
shots/2020/09/01/816707 182/map-tracking-the-spread-of-the-coronavirus-in-the-u-s (last accessed
September 20, 2020).

21
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 22 of 33 PagelD: 271

issued /nterim Guidance on Management of Coronavirus Disease 2019 (COVID-19)
in Correctional and Detention Facilities (Mar. 23, 2020), which recognizes the
difficulty of preventing the introduction of COVID-19 into prison facilities. ° It
states:

Many opportunities exist for [COVID-19] to be introduced into a correctional
or detention facility, including daily staff movements; transfer of
incarcerated/detained persons between facilities and systems, to court
appearances, and to outside medical visits; and visits from family, legal
representatives, and other community members. Some settings, particularly jails
and detention centers, have high turnover, admitting new entrants daily who may
have been exposed to [COVID-19] in the surrounding community or other regions.

Per public health experts, incarcerated individuals “are at special risk of
infection, given their living situations,” and “may also be [ess able to participate
in proactive measures to keep themselves safe;” “infection control is challenging
in these settings.”®” As a result of widespread concern regarding the spread of
COVID-19 in prisons, the New Jersey Supreme Court issued an unprecedented
order requiring the immediate release of several categories of inmates, estimated

to affect up to 1,000 inmates. See Consent Order, /n the Matter of the Request to

 

*https:/Awww.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html. (last accessed Sept. 17, 2020).

87 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” {March 2, 2020}, at
https://law. yale.edu/sites/default/files/area/center/ghjp/documents/final_covid-

19 letter_from_public_health_and_legal_experts.pdf (last accessed September 17, 2020).

588 AJ releasing some non-violent inmates from jail this week to fight coronavirus outbreaks

22
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 23 of 33 PagelD: 272

Commute or Suspend Certain County Jail Sentences, Supreme Court of New
Jersey (Mar. 23, 2020). The Attorney General’s Office has similarly recognized that
“for some lower-level, non-violent offenders, it may be safer to temporarily
release these individuals to their homes than to keep them detained in a county
jail.”** Courts in this district, across this circuit, and around the country have

released many inmates because of the COVID-19 pandemic.®

 

behind bars, —https:/Awww.nj.com/coronavirus/2020/03/nj-will-start-releasing-some-non-violent-
inmates-from-jail-this-week-in-effort-to-stop-outbreak-behind-bars.html (last accessed September
17, 2020).

8 N.J. May Release Some Jail Inmates as Coronavirus Spreads Behind Bars, The Star Ledger, Mar.
20, 2020, available at https:/Avww.nj.com/politics/2020/03/nj-may-release-some-jail-inmates-as-
coronavirus-spreads-behind-bars.html_(last accessed September 17, 2020).

89 See United States v. Paz, No. CR 92-172 (D.N.J. July 10, 2020); United States v. MeCalla, No. CR
11-452 (D.N.J. July 2, 2020} (Fort Dix); United States v. Roeder, No. 20-1682, 807 Fed.Appx. 157,
159-60 (3d Cir. Apr. 1, 2020) (reversing District Court’s denial of delayed self-surrender to FCI
Allenwood); United States v. Larry Butler, No. CR 10-612 (E.D. Pa. Sept. 8, 2020}: United States v.
Davidson, No. 2:16-CR-00139-2 (W.D. Pa. Aug. 20, 2020); United States v. Gustafson, No. 2:15-CR-
00073-1 (W.D. Pa. Aug. 20, 2020); United States v. Smith, No. CR 9-187 (W.D. Pa. July 20, 2020);
United States v. Poole, No. 2:02-CR-20026 (W.D. Tenn. July 14, 2020); US v. Hakeem Gentry, 19-78
(CCC); US v. John Bennett, 09-656 (SDW); US v. Hyshawn Butler, 16-080 (CCC) {filed pre-COVID;
granted posi-COVID); US v. Brent Pettit, 03-845 (AET); United States v. Malcolm Ladson, Crim. No.
04-697, DE ## 263, 264 (E.D. Pa., June 22, 2020) (FCI Allenwood); United States v. Stephen Jemail,
Crim. No. 15-570, DE # 93 (E.D. Pa. Apr. 8, 2020) (FCI Otisville} (2 inmates and 3 staff members
positive, BOP released to home confinement so compassionate release motion dismissed); United
States v. Tyrone Bazzle, Crim. No. 11-74, DE # 84 (E.D.Pa. May 5, 2020) (FMC Devens); United
States v. Monica Harrison, 14-349, DE # 212 (E.D.Pa. May 26, 2020} {FC] Danbury); United States v.
Shaheen Muhammed, 18-387, DE # 76 (E.D.Pa. May 23, 2020) (FCI Schuylkill); United States v.
Antoine Murphy, Crim. No. 04-555, DE # 51 (E.D.Pa. June 12, 2020) (FMC Devens): United States v.
Thomas Olmedo, Crim. No. 01-449, DE # 79 (E.D.Pa. June 18, 2020) (FC] Danbury) (positive for
COVID); United States v. Jeremy Rodriguez, Crim. No. 03-271, DE ## 135, 136 {E.D.Pa. Apr. 1, 2020)
(FCI Elkton); United States v. Willie Sawyer, Crim. No. 99-35, DE # 216 (E.D.Pa. May 26, 2020) (FMC
Rochester}; United States v. Daniel Starezewski, Crim. No. 14-133, DE # 353 (E.D.Pa. May 8, 2020)
(FCi Butner Low); United States v. Saeed Washington, Crim. No. 04-411, DE # 189 (E.D.Pa. June 5,
2020) (FMC Devens); United States v. Michael Pabon, Crim. No. 17-165, DE ## 118, 119 (E.D.Pa.
May 4, 2020) (Lewisburg Camp); United States v. Cynthia Brown, Crim. No. 13-176, DE ## 375, 376
(E.D.Pa. May 22, 2020) (FPC Alderson); United States v. Terrance Murphy, Crim. No. 18-146, E # 69
(W.D.Pa. July 1, 2020) (FMC Devens); United States v. Antonuan Smith, Crim. No. 15-44, DE # 125
(W.D.Pa. June 25, 2020 (FCI Fort Dix); United States v. Tamika Somerville, Crim. No. 12-225, DE ##
93, 95 (W.D.Pa. May 29, 2020) (FCI Danbury}; United States v. Larry Winckler, Crim. No. 13-318
(W.D. Pa. Apr. 3, 2020); United States v. Anthony McCullough, Crim. No. 15-160, DE # 204 (W.D.Pa.
Aug. 8, 2019) (FMC Butner); United States v. Joseph Ollie, Crim. No. 12-09, DE ## 154-156 (W.D.Pa.
June 24, 2020) (FCI Elkton); United States v. Nathan Hampton, Crim. No. 17-289, DE # 446 (W.D.Pa.
May 6, 2020) {Northeast Ohio Correctional Center awaiting BOP designation); United States v.

23
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 24 of 33 PagelID: 273

There can be no debate that these are extraordinary times in federal prisons
across the country. As of November 12, 2020, there were 2,894 federal inmates
and 997 BOP staff who currently have COVID-19.* Additionally, 17,107 inmates
and 1592 staff were diagnosed with, and have since recovered from, COVID-19.
Sadly, there have been 137 federal inmate deaths and two BOP staff member
deaths attributed to COVID-19." More relevant to Mr. Basralian, the numbers at
Fort Dix are soaring such that the facility has the most COVID positive inmates in
the BOP nationwide.® It is likely that more positive cases would be identified in
the facility if widespread testing were conducted. See United States v. Pabon,
2:17-cr-00165-AB-1, 2020 WL 2112265, at *4 and n. 19 (E.D. Pa.. May 4, 2020)
(Court ordered compassionate release and noted that “[a]lthough the government
represents that Lewisburg Camp has no cases of COVID-19, the government never
says whether anyone has been tested,” and further noting that an article dated
April 29, 2020, stated that only 2,700 of approximately 150,000 federal inmates
have been tested and, of those tested, 70% were positive.).

The Court in Pabon noted that when Montgomery County, Pennsylvania
tested every inmate in custody, it discovered a rate of infection of 30 times greater
than what the county had detected before it started mass testing. /a@. Additionally,

when a prison in North Carolina tested all its inmates, it discovered it had 444

 

Timothy Foster, Crim, No. 14-324, DE # 191 (M.D.Pa. Apr. 3, 2020) (FCl Sheridan); United States v.
Heffington, No. 1:93-CR-05021-NONE ({E.D. Cai. Aug. 4, 2020); United States v. Rodriguez, No. 3:17-
CR-4477-BTM ({S.D. Cal. Aug. 5, 2020); United States v. Luna, No. 90-CR-00392-PJH-1 (N.D. Cal.
Aug. 13, 2020); and United States v. Vega, No. 1:16-CR-00319 (N.D. Ohio Aug. 18, 2020).

82 fof
63 fof
24
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 25 of 33 PagelD: 274

cases rather than the 39 cases it had previously thought. /o. The Court stated,
“[blecause the BOP has tested so few inmates, these statistics [overall BOP
positive cases] almost certainly underestimate the true number of infections and
the number of affected BOP facilities.” /o. at *5. Indeed, unless accompanied by
comprehensive testing data, bald statements surrounding the number of new
positive tests are meaningless.

Until a vaccine is developed, the only way to effectively protect one’s self is
to abide by the recommended safety guidelines, such as maintaining social
distancing and using PPE. It has become readily apparent, however, that it is
impossible for Mr. Basralian to do so at FCI Fort Dix. Mr. Basralian shares a
cramped undivided space and bathroom facilities with upwards of eighty-five
other inmates, making social distancing impossible. See United States v. McCaltla,
No. CR 11-452 (FLW), 2020 WL 3604120, at *3 (D.N.J. July 2, 2020) (granting
compassionate release and finding that the defendant was “unable to practice
effective social distancing at Fort Dix”). Mr. Basralian does not have access to any
PPE. United States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *3 (D.
Idaho Apr. 7, 2020) (“[T]he prison environment prevents [defendant] from being
able to effectively self-isolate in the ways the CDC recommends for a person of his
age and diminished health.”). The BOP’s modified procedures nonetheless
present undue risks to inmates like Mr. Basralian. The inmates at FCI Fort Dix

spend the majority of the day inside the dormitory space shared with upwards of

25
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 26 of 33 PagelD: 275

85 other people in a space with no barriers and no PPE and little to no outside
recreation time.

While incarcerated, Mr. Basralian is at an undeniably greater risk of
contracting COVID-19, which, due to his many co-morbidities, would likely result
in a death sentence. Mr. Basralian’s death in custody is in stark contrast to the

sentence of this Court.

Cc. Mr. Basralian’s Advanced Age and Underlying Medical Conditions
Make Him “High-Risk” to Developing Serious Symptoms,
Hospitalization, and Death as a Result of Contracting COVID-19

Mr. Basralian is 73 years old and has a long history of medical issues that

arose prior to his incarceration. The Mayo Clinic has stated that individuals with
diabetes, high blood pressure, and heart disease are more likely to experience
dangerous symptoms if infected with COVID-19.™ Indeed, the CDC issued a report
stating that nearly 90% of those hospitalized with COVID-19 had underlying
conditions, including 49.7% of patients with high blood pressure, 28.3% with
diabetes, and 27.8% with cardiovascular disease. The Mayo Clinic also stated

that, “[i]n the U.S., about 80% of deaths from the disease have been in people age

65 and older. Risks are even higher for older people when they have underlying

health conditions.”™

 

6 COVID-19: Who’s at Higher Risk, Mayo Clinic https:/Awww.mayoclinic.org/diseases-

conditions/coronavirus/in-

8 Karina Zaites & Ramon Padilla, Coronavirus, diabetes, obesity and other underlying conditions:
Which patients are most at risk? USA Today (April 15, 2020) https://www.usatoday.com/in-
depth/news/2020/04/15/coronavirus-risk-90-patients-had-underlying-conditions/2962721 Oo1/ = {last
accessed September 17, 2020).

6 COVID-19: Who’s at Higher Risk, Mayo Clinic https:/Avww.mayoclinic.org/diseases-

26
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 27 of 33 PagelD: 276

Additionally, with the annual flu season about to start, Mr. Basralian is at an
even higher risk of dying in prison. It is likely that COVID-19 and the flu could
infect a patient at the same time or sequentially. It may be difficult for prison
medical staff to appropriately distinguish between symptoms of COVID-19 and the
flu, treat inmates rapidly enough, and contain the spread of both viruses, which
will undoubtedly be a strain on already limited resources. Both viruses can cause
dangerous inflammation in the lungs that can fill the airspaces with fluid, making
it difficult to breathe. With both viruses at the same time, the severity of
respiratory failure is greater.©7 Outbreaks of the flu regularly occur in jails, and
during the H1N1 epidemic in 2009, many jails and prisons addressed a high
number of cases. Accordingly, the life-threatening danger that exists by keeping
Mr. Basralian in prison during the flu season over the next couple months, while
he is particularly susceptible to dying from COVID-19, is a compelling reason for
immediately release.

Given Mr. Basralian’s undeniable susceptibility to developing serious
symptoms and dying from COVID-19, the “extraordinary and compelling reasons”
standard is met, warranting his compassionate release to home confinement at
this time. Courts across this circuit and around the country have already granted

compassionate release to inmates suffering from the same medical conditions

 

conditions/coronavirus/in-depth/coronavirus-who-is-at-risk/art-20483301 {last accessed September
17, 2020} (emphasis added).
87 Flu Season Looms And Scientists Wonder How Flu And COVID-19 Might Mix (Sept. 3, 2020)
https:/Avww.npr.org/sections/health-shots/2020/09/03/90900037 8/flu-season-looms-and-scientists-
wonder-how-flu-and-covid-19-might-mix (last accessed September 18, 2020).
& Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) af
hitps://bit.ly/2TNcNZY {last accessed July 7, 2020).

27
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 28 of 33 PagelD: 277

that Mr. Basralian suffers. The National Association of Criminal Defense Lawyers
(“NACDL”) Compassionate Release Clearinghouse COVID-19 project assembled
cases in which defendants with diabetes and/or hypertension/high blood pressure
were granted compassionate release. Since March 27, 2020, there were over one

hundred such cases.®°

 

88 The following string cite reflects matters in which defendants were granted compassionate
release, all of whom had high blood pressure and/or diabetes in the month of May alone. See
United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020); United
States v. Mattingly, 6:15-cr-00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May 14, 2020); United
States v. Lopez, 1:18-cr-02846-MV-1, 2020 WL 2489746 (D. N.M. May 14, 2020); United States v.
Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467435 (D. Md. May 13, 2020); United States v. Sedge,
1:16-cr-00537-KAM, 2020 WL 2475071 (E.D. N.Y. May 13, 2020); United States v. Barber, 6:18-cr-
00446-AA, 2020 WL 2404679 (D. Or. May 12, 2020); United States v. Rivernider, 3:10-cr-00222- RNC,
2020 WL 2393959 (D. Conn. May 12, 2020); United States v. Ramirez, 1:17-cr-10328-WGY, 2020 WL
2402858 (D. Mass. May 12, 2020); United States v. Uilings, 1:10-cr-00406-MLB-1, 2020 WL 2394096
(N.D. Ga. May 12, 2020); United States v. Valencia, 1:15-cr-00163-AT-1, 2020 WL 2319323 (S.D. N.Y.
May 11, 2020}; United States v. Foreman, 3:19-cr-00062-VAB-1, 2020 WL 2315908 (D. Conn. May 11,
2020); United States v. Reddy, 2:13-cr-20358-MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11,
2020); United States v. Pena, 1:15-cr-00551-AJN-1, 2020 WL 2301199 (S.D. N.Y. May 8, 2020);
United States v. Connell, 18-cr-00281-RS-1, 2020 WL 2315858 (N.D. Cal. May 8, 2020); United States
v. Vo, 15-CR-00310-BLF-2, 2020 WL 2300101 (N.D. Cal. May 7, 2020); United States v. Quintero,
6:08-cr-06007-DGL-1, 2020 WL 2175171 (W.D. N.Y. May 6, 2020); United States v. Reid, 3:17-cr-
001750-CRB-2, 2020 WL 00001-AA, 2020 WL 2096423 (D. Or. May 1, 2020), United States v. Lacy,
3:15-cr-30038-SEM-TSH1, 2020 WL 2093363 (C.D. [il. May 1, 2020); United States v. Ardiia, 3:03-cr-
00264-SRU-1, 2020 WL 2097736 {D. Conn. May 1, 2020); United States v. Rivera, 1:86-cr-01124-J FK-
4, 2020 WL 2094094 (S.D. N.Y. May 1, 2020); United States v. Reid, V7-cr-000175, CRB-2, 2020 WL
2128855 (N.D. Cal. May 5, 2020); United States v. Pabon, 2:17-cr-00165-AB-1, 2020 WL 2112265
(E.D. Penn. May 4, 2020); United States v. Guzman Soto, 1:18-cr-10086-IT-1, 2020 WL 2104787 (D.
Mass. May 1, 2020). United States v. Doshi, No. 2:13-cr-20348-AJT-LJM-1, 2020 WL 2556794 (E.D.
Mich, May 20, 2020); United States v. Agomuoh, No. 5:16-cr-20196-JEL-RSW-1, 2020 WL 2526113
(E.D. Mich. May 18, 2020); United States v. Cotinola, No. 1:13-cr-03890-MV-1, 2020 WL 2526717 (D.
N.M. May 18, 2020); United States v. Sholler, No. 17-CR-00181-SI-1, 2020 WL 2512416 {N.D. Cal.
May 15, 2020); United States v. Pomante, No. 19-20316, 2020 WL 2513095 (E.D. Mich. May 15,
2020}: United States v. Ennis, No. 3:02-cr-01430-PRM-1, 2020 WL 2513109 (W.D. Tex. May 14, 2020);
United States v. Mattingley, No. 6:15-cr-00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May 14,
2020): United States v. Lopez, No. 1:18-cr-02846-MV-1, 2020 WL 2489746 (D. N.M. May 14, 2020);
United States v. Barber, No. 6:18-cr-00446-AA, 2020 WL 2404679 (D. Or. May 12, 2020); United
States v. Rivernider, No. 3:10-cr-00222-RNC, 2020 WL 2393959 (D. Conn. May 12, 2020); United
States v. Hunt, No. 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020); United
States v. Ramirez, No. 1:17-cr-10328-WGY, 2020 WL 2402858 (D. Mass. May 12, 2020); United
States v. Al-Jumail, No. 2:12-cr-20272-DPH-LJM-3, 2020 WL 2395224 (E.D. Mich. May 12, 2020);
United States v. Simpson, No. 3:11-cr-00832-SI-3, 2020 WL 2323055 (N.D. Cal. May 11, 2020);
United States v. Reddy, No. 2:13-cr-20358-MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11, 2020);
United States v. Amarrah, No. 5:17-cr-20464-JEL-EAS-1, 2020 WL 2220008 (E.D. Mich. May 7, 2020);

28
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 29 of 33 PagelID: 278

In sum, Mr. Basralian’s coronary artery disease, hypertension, and other pre-
existing medical conditions and age, coupled with the COVID-19 public health
crisis and the pending flu season, constitute extraordinary and compelling
reasons to order his immediate release under 18 U.S.C. Section 3582(c)(1)(A){i).

3. MR. BASRALIAN IS NOT A DANGER TO THE COMMUNITY AND HIS
COMPASSIONATE RELEASE IS CONSISTENT WITH THE FACTORS SET
FORTH IN SECTION 3553(a)

Under the compassionate release statute, when a defendant establishes the
existence of extraordinary and compelling circumstances justifying relief, courts
must consider the relevant sentencing factors of 18 U.S.C. §3553(a) to determine
whether a sentencing reduction or modification is warranted. 18 U.S.C.
§3582(c}(1)(A). Here, Mr. Basralian’s advanced age, compromised physical health,
and the unique danger he faces of contracting COVID-19 for a second time and
becoming severely ill, when combined with the other Section 3553(a) sentencing
factors, clearly warrant the requested relief.

The nature of Mr. Basralian’s offense was non-violent and he is not a
danger to the community, nor is his continued incarceration necessary to protect
the community from his crimes. Mr. Basralian is a 73 year old with serious
medical conditions and no history of violence. This Court did not previously

believe that Mr. Basralian was a danger to the community as it allowed

 

United States v. Quintero, No. 6:08-cr-06007-DGL-1, 2020 WL 2175171 (W.D. N.Y. May 6, 2020);
United States v. Howard, No. 4:15-cr-00018-BR-2, 2020 WL 2200855 (E.D. N.C. May 6, 2020); United
States v. Pabon, No. 2:17-cr-00165-AB-1, 2020 WL 2112265 (E.D. Penn. May 4, 2020}; United States
v. Lacy, No. 3:15-cr-30038-SEM-TSH-1, 2020 WL 2093363 (C.D. Ill. May 1, 2020); United States v.
Ardila, No. 3:03-cr-00264-SRU-1, 2020 WL 2097736 (D. Conn. May 1, 2020); United States v. Saad,
No. 16-20197, 2020 WL 2251808 (E.D. Mich. May 5, 2020).

29
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 30 of 33 PagelID: 279

Mr. Basralian to remain at large in the community from the date of his plea in
August 2018 to the date he self-surrendered in November 2019.

Finally, under the circumstances, the time served is sufficient to balance the
seriousness of his crime with the need to promote deterrence and respect for the
law. Mr. Basralian has already served approximately 12 months of his seventy-
month prison sentence. Courts around the country have released inmates who
have served an even shorter percentage of their sentence. Since March 30, 2020,

there have been at least forty such cases.” Requiring Mr. Basralian to serve any

” See, e.g., United States v. Shehee, 2020 WL 5229030, at *3 (E.D. Wash. Sept. 1, 2020) (defendant
served 7.8%, 9 months of a 70 month sentence}; United States v. Prasad, 2020 WL 2850147, at *1
(E.D, La. June 2, 2020) {defendant served 8%, 2 months of a 24 month sentence); United States v.
Locke, 2020 WL 3101016, at *1 (W.D. Wash. June 11, 2020) (defendant served 72%, 6 months of a
62 month sentence): United States v. Gonzalez, 2020 WL 1536155, at *1 (E.D. Wash. Mar. 31, 2020)
(defendant served 70%, 1 months of a 10 month sentence}; United States v. Ben-Yhwh, 2020 WL
1874125, at *2, *6 (D. Haw. Apr. 13, 2020} (defendant served 73%, 8 months of a 60 month
sentence); United States v. Barber, 2020 WL 2404679, at *1 (D. Or. May 12, 2020} (defendant served
74%, 8.5 months of a 60 month sentence): United States v. Foreman, 2020 WL 2315908, at *1 (D.
Conn. May 11, 2020) (defendant served 77%, 2 months of a 12 month sentence); United States v.
Pena, 2020 WL 2798259, at *1, *6 (D. Mass. May 29, 2020) (defendant served 78%, 6 months of a 32
month sentence); United States v. Echevarria, 2020 WL 2113604, at *1 (D. Conn. May 4, 2020)
{defendant served 79%, 9 months of a 48 month sentence); United States v. Delateur, 2020 WL
3989174, at *1 (W.D. Wash. July 1, 2020) (defendant served 79%, 9 months of a 48 month
sentence); United States v. Brown, No. 2:18-cr-360, ECF. No. 32 at *2 (N.D. Ala. May 21, 2020}
(defendant served 20%, 12 months of a 60 month sentence); United States v. Goraj, 2020 WL
1975372, at *1(D. Nev. Apr, 24, 2020) (defendant served 21%, 12 months of a 57 month sentence);
United States v. Torres, 2020 WL 4019038, at *1, *4 (S.D. Fla., July 14, 2020) (defendant served
21%, 5 months of a 24 month sentence); United States v. Rahim, 2020 WL 2604857, at *1 (E.D.
Mich. May 21, 2020) (defendant served 22%, 16 months of a 72 month sentence); United States v.
Atkinson, 2020 WL 1904585, at *1 (D. Nev. Apr. 17, 2020) (defendant served 22%, 6 months of a 27
month sentence); United States v. Defgado, 2020 WL 2464685, at *2 (D. Conn. Apr. 30, 2020)
{defendant served 24%, 29 months of a 120 month sentence); United States v. Atwi, 2020 WL
1910152, at *1, *5 (E.D. Mich. Apr. 20, 2020) (defendant served 25%, 1 months of a 4 month
sentence); United States v. Young, 2020 WL 2614745, at *4 (W.D. Wash. May 22, 2020) (defendant
served 25%, 15 months of a 60 month sentence); United States v. Common, 2020 WL 3412233, at
*1 (C.D. Ill. June 22, 2020} (defendant served 28%, 33 months of a 120 month sentence); United
States v. Bayuo, 2020 WL 3415226 (S.D.N.Y. June 20, 2020} (defendant served 28%, 10 months of a
36 month sentence); United States v. Jackson, 2020 WL 3396901, at *2 (N.D. Ind. June 19, 2020)
(defendant served 28%, 24 months of an 87 month sentence}; United States v. Watson, 3:18-cr-25
(D. NV. July 22, 2020) (Child Pornography defendant served 29% or 14 of a 48 month sentence);
United States v. Gileno, 2020 WL 1916773, at *1 (D. Conn. Apr. 20, 2020) (defendant served 29%,

30
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 31 of 33 PagelD: 280

more time, in light of the circumstances, will serve no purpose other than to
unnecessarily put Mr. Basralian’s life at risk, and potentially convert his seventy
month prison sentence into a de facto death sentence.

In this case, a reduction of Mr. Basralian’s sentence would not diminish the
seriousness of the offense, nor would it place the public in any danger. The
extraordinary and compelling circumstances presented by the uncontrolled
spread of COVID-19—compounded by the heightened risks faced by Mr. Basralian,
whose ability to engage in basic self-protective measures is restricted—warrant
judicial relief at this time. Mr. Basralian has been incarcerated for approximately
twelve months which is “sufficient, but not greater than necessary” to satisfy the
goals of sentencing under section 3553{a). Mr. Basralian seeks an order reducing
his sentence to time served with home confinement as a condition of supervised

release.

4. MR. BASRALIAN HAS A SUPPORTIVE FAMILY AND TRANSITION PLAN

 

3.5 months of a 12 month sentence); Loyd v. United States, 2020 WL 2572275, at *1 (E.D. Mich.
May 21, 2020) (defendant served 29%, 35 months of a 120 month sentence); United States v.
Pabon, 2020 WL 2112265, at *1 (E.D. Pa. May 4, 2020) (defendant served 30%, 14 months of a 46
month sentence); United States v. Rodriguez-Acedo, No. 19-cr-3539, Dkt. No. 44 (S.D. Cal. July 21,
2020) (defendant served 30%, 11 months of a 37 month sentence); United States v. Grubbs, 2020
WL 3839619, at *1 (W.D. Wash. July 8, 2020) (defendant served 31%, 33 months of a 108 month
sentence); United States v. Winston, No. 1:13-cr-639-RDB, ECF. No. 295 at* 2, 7 (D. Md. Apr. 28,
2020) (defendant served 30%, 36 months of a 120 month sentence); United States v. Hunt, 2020 WL
2395222, at *1 (E.D. Mich. May 12, 2020) (defendant served 30%, 9 months of a 30 month
sentence}; United States v. Padilla, 2020 WL 3100046, at *1 (S.D. Cal. June 11, 2020) (defendant
served 33%, 10 months of a 30 month sentence); United States v. Casey, 2020 WL 2297184, at *1
(E.D. Va. May 6, 2020) (defendant served 33%, 15 months of a 45 month sentence); United States v.
Kamaka, 2020 WL 2820139, at *1 (BD. Haw. May 29, 2020) (defendant served 33%, 4 months 12 of a
month sentence); United States v. Madrigal, 2020 WL 3188268, at *1 (N.D. Cal. June 15, 2020)
(defendant served 33%, 4 months of a 12 month sentence).

31
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 32 of 33 PagelD: 281

If released to home confinement, Mr. Basralian initially will reside at his
family’s home located at 3208 Seacrest Drive, Lavallette, NJ 08735, to quarantine
for two weeks. His family has arranged for a doctor and nurse practioner to
monitor Mr. Basralian’s health. vis-a-vis temperature and symptoms of COVID-19.
Following a 14-day self-imposed quarantine, Mr. Basralian will relocate to live
with his wife in an apartment located at 71A Forest Drive, Springfield, NJ 07081.
Mr. and Mrs. Basralian will be the home’s only occupants. Mr. Basralian
respectfully requests that this court permit him to quarantine at home under these
circumstances.

Mr. Basralian’s family is ready, willing, and able to support him In any and
ail ways necessary during his home confinement. During his incarceration, his
family has been communicating with him almost daily via letters, e-mails, and
phone calls. If visitation were available, they would be visiting him as frequently
as permitted. The family will be providing financial support and has expressed
willingness to pay for any medical needs that arise. His family will also drive him
anywhere he needs to go to satisfy the conditions of his home confinement and
supervised release, including to meetings with his probation officer, as well as
doctor's visits.

With the support of his family and friends, Mr. Basralian will have all that he
needs to adjust to his release from incarceration to home confinement.

Importantly, his home environment presents the best opportunity for his health

32
Case 2:18-cr-00515-MCA Document 34 Filed 12/01/20 Page 33 of 33 PagelD: 282

and well-being, particularly during the pandemic, with no circumstances that
would lead him to re-offend.

To the extent there is a shortage of monitoring equipment, we would
request that it not delay his release. Mr. Basralian was not on monitoring
equipment following his guilty plea until self-surrender, and there were no
incidents with his pre-trial supervision. Should a shortage of monitoring
equipment exist, he should be released to home confinement without monitoring
equipment until such equipment becomes available.

CONCLUSION

Mr. Basralian is a 73-year-old man with a multitude of co-morbidities that
dramatically increase the risk of serious complications and death from the COVID-
19 pandemic. He was sentenced to seventy months in prison for a non-violent
crime. Clearly, the Court in this case did not anticipate or intend to impose a death
sentence on him. Yet, that is the stark reality that Mr. Basralian faces if he is not
released to home confinement as expeditiously as possible. Based on the
foregoing, it is respectfully requested that the Court grant compassionate release

in this matter.

Respectfully submitted,

REM KATCHER LAW GROUP, P.C.
SNA Kathe) Cm)

Tamra Katcher, Esq.

NJ Attorney ID 4019251999
tkatcher@ remlawgroup.com

 

Enclosures
ce: Courtney A. Howard, AUSA (via email and ECF)

Gary Basralian

33
